  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LANCE VONARD SILER,           )
                              )
     Plaintiff,               )
                              )       CIVIL ACTION NO.
     v.                       )         2:19cv92-MHT
                              )             (WO)
KING WILLIAMS APARTMENTS,     )
Gulf Coast Housing            )
Partnership,                  )
                              )
     Defendant.               )

                           JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1)   The     United     States   Magistrate   Judge's

recommendation (doc. no. 8) is adopted.

    (2) Plaintiff’s motion to proceed in forma pauperis

(doc. no. 2) is granted.

    (3) This lawsuit is dismissed without prejudice.

    It is further ORDERED that costs are taxed against

plaintiff, for which execution may issue.
    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of   the   Federal     Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 26th day of March, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                  2
